Citation Nr: 0017352	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether the RO's August 1943 and October 1943 rating 
decisions, which denied service connection for 
osteochondritis dissecans, left knee, constitute clear and 
unmistakable error.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to July 
1943.  His appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions issued in September 1998 and 
February 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The RO denied service connection for osteochondritis 
dissecans, left knee, in August 1943 and October 1943; the 
veteran was notified of the denial and of his appellate 
rights, but he did not appeal the decisions.

2.  The veteran requested to reopen the veteran's left knee 
disorder claim in May 1973 on the basis of new and material 
evidence; the RO denied the request, and although the veteran 
was informed of his appellate rights with respect to that 
denial, he did not pursue the appeal.

3.  The medical evidence of record at the time of the RO's 
August 1943 and October 1943 rating decisions adequately 
supported those decisions.  

4.  The veteran has submitted additional evidence which is 
cumulative, redundant, and which is not probative of or 
material to the issue before the Board, and is not so 
significant that it must be considered to decide fairly the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's August 1943 and October 1943 rating decisions, 
which denied service connection for osteochondritis 
dissecans, left knee, were not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7105 (West 1991; 38 C.F.R. 
§§ 3.105, 20.200, 20.302 (1999).

2.  The RO's May 1973 decision that new and material evidence 
had not been submitted with regard to the claim of 
entitlement to service connection for osteochondritis 
dissecans, left knee, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

3.  The evidence received subsequent to the RO's May 1973 
denial is not new and material and the requirements to reopen 
the claim of entitlement to service connection for a left 
knee disorder have not been met.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that no left knee disorder was diagnosed 
until after his induction into service, and that there was no 
evidence of record to support the 1943 RO determinations that 
a left knee disorder was incurred prior to service.  The 
veteran further contends that a 1998 private medical opinion 
which links osteoarthritis to a loose body in the veteran's 
left knee, diagnosed during service, is new and material 
evidence to reopen a claim of entitlement to service 
connection for a left knee disorder.  

Clear and unmistakable error (CUE)

A rating decision becomes final if the veteran does not 
timely perfect an appeal of the decision.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302 (1999).  Previous 
determinations that are final and binding, including 
decisions of service connection, degree of disability, age, 
marriage, relationship, service, dependency, line of duty, 
and other issues, will be accepted as correct in the absence 
of clear and unmistakable error.  38 C.F.R. § 3.105(a).

Clear and unmistakable error is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Even where the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensured, the error complained of cannot be clear and 
unmistakable.  Id.

In order to find clear and unmistakable error in a prior 
adjudication, it must be determined (1) that either the 
correct facts known at the time were not before the 
adjudicator or the law then in effect was incorrectly 
applied, (2) that an error occurred based on the record and 
the law that existed at the time the prior decision was made, 
and (3) that, had the error not been made, the outcome would 
have been manifestly different.  Grover v. West, 12 Vet. App. 
109, 112 (1999); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  If clear and unmistakable error is 
established, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

To reasonably raise a claim of clear and unmistakable error, 
the claimant must provide some degree of specificity as to 
what the alleged error is.  In addition, the appellant must 
offer some persuasive reasons as to why the result would have 
been manifestly different but for the alleged error, unless 
it is the kind of error that, if true, would be clear and 
unmistakable on its face.  Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Fugo, 6 Vet. App. at 44.

A breach of the VA's duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Baldwin, 13 Vet. App. 
at 7; Shockley v. West, 11 Vet. App. 208, 213 (1998); Caffrey 
v. Brown, 6 Vet. App. 377, 383-84 (1994).  In addition, mere 
disagreement as to how the facts were weighed or evaluated 
does not amount to a claim of clear and unmistakable error.  
Baldwin, 13 Vet. App. at 5; Shockley, 11 Vet. App. at 214; 
Russell, 3 Vet. App. at 313.

By a rating decision issued in August 1943, the RO denied a 
claim for service connection for a left knee disorder, 
finding that the veteran's left knee disorder preexisted 
active service and was not aggravated therein.  By letter 
dated August 1943, the veteran was informed of the denial and 
of his appellate rights.  His claim was again reviewed, this 
time in October 1943, to determine whether revised 
regulations implementing Pub. L. No. 144, enacted July 13, 
1943, permitted a more favorable decision on his claim.  
However, the RO determined that the new law did not permit a 
more favorable finding.  Following the RO's October 1943 
decision, the veteran submitted a letter in July 1944 
regarding his claim for disability pension.  The RO responded 
with a letter in July 1944 informing the veteran that he had 
the right to formally appeal in writing on or before August 
17, 1944.  The letter went on to state that "if you decide 
to appeal, please notify this office immediately and proper 
forms and instructions will be sent to you."  The veteran 
did not submit a formal appeal of the rating decisions, and 
the denial of service connection for osteochondritis 
dissecans, left knee, became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  

The veteran now alleges that the RO committed clear and 
unmistakable error (CUE) in the October 1943 rating decision.  
His primary allegation is that the evidence of record at the 
time did not support the finding that his left knee disorder 
existed prior to service, and that the RO's determination was 
clearly and unmistakably erroneous because the diagnosis of a 
left knee disorder was first made during active service.  

Statutory provisions in effect in August 1943 and October 
1943 authorized veterans' benefits, then called "pension," 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  See Vet. Reg. No. 
1(a), Exec. Ord. No. 6156, June 6, 1933.  Veterans were 
entitled to a presumption of sound condition on entry to 
service "except as to defects, infirmities or disorders noted 
at the time of the examination, acceptance, and enrollment or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed prior to acceptance and enrollment 
and was not aggravated by such active military or naval 
service."  Vet. Reg. No. 1(a), Pt. I, Para. III(b), as 
amended, Pub. L. No. 144, 78th Cong., 57 Stat. 554, 556 (July 
13, 1943); 38 C.F.R. § 35.011 (1943).

To rebut the presumption of soundness, clear and unmistakable 
evidence was required.  Compare 38 U.S.C.A. § 1111 (West 
1991) with Vet. Reg. No. 1(a), Part I, Para. I(b), as 
amended, Act of July 13, 1943, ch. 233, § 9, 57 Stat. 554, 
556 (limiting rebuttal, as to defects not noted at entry, to 
cases where there was clear and convincing evidence).  
Regulations in effect in August 1943 and October 1943, 
including newly-issued regulations to implement legislation 
enacted in July 1943, specified that history or complaints 
volunteered at the time of examination did not constitute 
notation of presence of disease or injury.  Act of July 13, 
1943, ch. 233, § 9, 57 Stat. 554, 556; 38 C.F.R. § 
35.011(note) (setting forth instructions issued Sept. 4, 
1943, 8 Fed. Reg. 13,327) (1943)).  The instructions further 
specified that manifestations of lesions or symptoms of 
chronic disease from the date of enlistment, or so close to 
the date of enlistment that the disease could not have 
originated in so short a period, "will be accepted as clear 
and unmistakable proof that the disease existed prior to 
entrance into service."  38 C.F.R. § 35.011(note at 2(d)).

Likewise, clear and unmistakable evidence was required to 
rebut a presumption of aggravation.  Compare 38 U.S.C.A. § 
1153 (West 1991) with Vet. Reg. No. 1(a), Part I, Para. I(b), 
as amended, Act of July 13, 1943, Ch. 233, § 9, 57 Stat. 554, 
556.  The regulations in effect in 1943, under the September 
1943 instructions noted above, specified that acute 
infections, such as of pulmonary tuberculosis, established 
aggravation in service, while recurrences did not.  The fact 
that medical or surgical treatment was required during 
service was not accepted as sufficient to establish 
aggravation, unless the condition treated did not improve.  
Recurrences, acute episodes, or symptomatic fluctuations of 
chronic diseases, were "not to be construed as establishing 
increase of disability" in the absence of sudden pathologic 
development or advance of the basic chronic pathology.  38 
C.F.R. § 35.011(note) (setting forth instructions issued 
Sept. 4, 1943, 8 Fed. Reg. 13,327) (1943)).  Discovery or 
notation of healed residuals of former injury or disease, 
without evidence of active pathology during service, did not 
reflect increased disability.  Id.

The veteran's April 1942 induction examination reflected a 
history of an old fracture of the left thigh, requiring open 
reduction and internal fixation with a plate.  The induction 
examination also reflected a fracture of the right leg.  X-
rays taken of the veteran's left knee in November 1942 show 
that he had a large calcific density measuring approximately 
1.55 by 1.7 centimeters in diameter lying in contact with the 
anterior and medial edge of the condyle of the left tibia.  
The report of the November 1942 radiologic examination 
discloses that there was no evidence of union between the 
two, stating "This calcification has the appearance of an 
old chip fracture with no evidence of union, however, there 
is also noted some early lipping on the edge of the lateral 
condyle of the left tibia which also may [be] the result of 
old trauma."

According to the summary and records of a May 1943 to July 
1943 hospitalization, the veteran was admitted with a painful 
left knee.  The admission history reflects that the veteran 
reported that, following a fracture of the left thigh (in 
1935), he had a "grating" sensation in the left knee 
beginning in 1936.  The veteran reported that he started to 
have pain, and his injury resurfaced, between his induction 
and September 1942.  Three disorders were diagnosed, (1) a 
disease of the locomotor organs, left knee, manifest by a 
calcified body free in his joint (osteochondritis dissecans), 
resulting from an undetermined cause, (2) chronic arthritis 
of first metatarso-cuneiform joint, right foot, accidentally 
incurred in civilian life in a motor vehicle accident in 
September 1929; (3) residuals of a fracture of his left 
femur, moderately severe, accidentally incurred in civilian 
life in a motorcycle accident in October 1935.  

A May 1943 radiologic examination of the left knee showed 
marked inferior bowing of the left femoral shaft, as in the 
prior (1942) radiologic examination, but diagnosed no changes 
in the left knee.  The discharge summary of the May 1943 to 
July 1943 hospitalization further reflects that, after 
admission and examination, the examiner concluded that the 
three disorders, of the left knee, right foot, and left 
femur, were not incurred in line of duty, but existed prior 
to service (EPTE).  

A Certificate of Disability for Discharge (CDD) dated in July 
1943 reflects that the veteran contracted a left knee 
disorder in 1935, a right foot disorder in 1929, and a left 
femur injury in 1935.  The report of the Board of Medical 
Officers obtained for the CDD reflects that the physicians 
concluded that each of the three diagnosed disorders existed 
prior to service and was not aggravated in service.  A review 
of the medical evidence available in August 1943 and October 
1943 demonstrates that, although no specific left knee 
disability was diagnosed prior to or at the time the 
veteran's service entry, the medical evidence and opinions of 
record clearly and unmistakably rebutted the presumption of 
soundness on entry.  The Board notes in particular that the 
service medical records do not reflect that the veteran 
sustained any left knee injury in service prior to November 
1942, nor does the veteran so allege.  Likewise, the service 
medical records disclose medical determinations that the 
veteran's left knee disorder was not aggravated in service, 
and there is no medical evidence supporting or suggesting a 
contrary opinion.

In light of the foregoing medical evidence and applicable 
regulation as of October 1943, the Board concludes that there 
was no clear and unmistakable error.  In this regard, the 
Board notes that the calcification in the veteran's left 
lower extremity appeared to be "an old chip fracture" 
(emphasis added).  The X-ray revealing the calcification was 
taken in November 1942, during the veteran's service, but 
only a few months after his induction.  

Although the presence of an "old" chip fracture in November 
1942, about 6 months after the veteran's service entry, does 
not obviate the possibility that this condition arose during 
the veteran's service, the fact that the chip fracture was 
already deemed "old" at that time is significant, and 
supports the Board's conclusion that there was no CUE in the 
RO's determination that the condition did not arise during 
service.  Thus, although the July 1943 report reflects that 
the veteran had a disease of the locomotor organs, left knee, 
manifested by a calcified body free in his joint 
(osteochondritis dissecans), resulting from an undetermined 
cause, the preponderance of the medical evidence and opinions 
of record establish that the veteran's left knee disorder 
arose from accidental, traumatic injuries incurred prior to 
service.  was the result of a fracture of re is not 
sufficient evidence to overturn the prior decision in October 
1943 by a finding of CUE.  

The veteran's contention that the RO did not correctly 
interpret the facts of record is, in essence, a disagreement 
with how the RO evaluated the facts.  A disagreement with a 
determination of fact is inadequate to raise the claim of 
clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 
92, 95 (1995).  Moreover as the medical evidence then of 
record contained several notations reflecting that the 
veteran had incurred accidental, traumatic injury to the left 
leg prior to service, and as the service medical records are 
devoid of evidence of any left knee injury or trauma in 
service, the evidence does not support a conclusion that 
there was a manifest, clear, or unmistakable error in the 
determination that a loose body in the left knee arose prior 
to service, if a valid claim of CUE has been raised.  

The evidence clearly establishes that the veteran incurred 
lower extremity injuries, in both September 1929 and October 
1935, prior to service.  Because a chip fracture of the left 
knee was described as "old" in November 1942, soon after 
the veteran's induction, and because there is no notation of 
any complaint of left knee injury or trauma in service prior 
to November 1942, and because the medical opinions of record 
stated that the veteran's left knee disorder pre-existed 
service, the RO's 1943 determinations that an "old" chip 
fracture existed prior to service is not "undebatable" 
error of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made."  
See Russell v. Principi, 3Vet. App. 310 (1992).  

Moreover, according to VA regulations in October 1943, 
medical treatment furnished during service for preexisting 
conditions did not of itself establish an increase in the 
disability.  Thus, although the veteran was hospitalized for 
eight days in November 1942 and subsequently assigned to 
limited duty, this evidence does not provide evidence of 
aggravation during active duty.  The medical evidence of 
record did not include any opinion that the veteran's left 
knee disability increased in service.  The discovery of 
healed residuals, which did not change on radiologic 
examination during service, also did not provide sufficient 
evidence to show aggravation of preexisting injuries under VA 
regulations in October 1943.  Thus, although a left knee 
disorder was discovered and diagnosed during the veteran's 
active service, reasonable minds could come to the conclusion 
that this did not constitute sufficient evidence of 
aggravation.  

Finally, the applicable VA regulations provided that 
arthritis, in the absence of pertinent local injury or abrupt 
and sudden pathological developments, did not themselves 
reflect an increase in severity.  In consideration of these 
pertinent VA provisions as of October 1943, the Board 
concludes that there was no clear or unmistakable error in 
the RO decisions in August and in October 1943.  

In light of the foregoing discussion, the Board finds that 
the veteran's allegations are insufficient to raise a valid 
claim for amending or reversing the August 1943 or October 
1943 rating decision on the grounds of clear and unmistakable 
error.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  
Accordingly, the appeal is denied.

New and material evidence

The second issue before the Board on appeal is whether the 
veteran has presented new and material evidence sufficient to 
reopen his claim for entitlement to service connection for a 
left knee disorder.  Subsequent to the rating decisions of 
August 1943 and October 1943, the veteran submitted new 
evidence, which the RO considered in June 1947.  The RO did 
not reopen the case.  

The veteran again submitted additional evidence, which the RO 
considered in May 1973, but again the RO did not reopen the 
case.  The RO informed the veteran of his appellate rights 
along with the May 1973 denial.  The veteran submitted a 
letter in June 1973 concerning his appeal, which the RO did 
not construe as a NOD.  In response to the veteran's June 
1973 letter, the RO sent the veteran another letter in June 
1973, informing him that if he wished to formally appeal the 
adverse determination, he could do so as already outlined in 
the May 1973 denial.  The letter also informed the veteran 
that he may have been eligible for a nonservice-connected 
pension based on wartime service.  The veteran did not 
continue in his appeal of the finding against new and 
material evidence.  Thus, the May 1973 decision is final.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 20.1103 (1999).

Once an RO decision becomes final under 38 U.S.C.A. 
§ 7105(c), absent the submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  
New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).

A three-pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. 
§ 3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
well grounded, the claim may then be evaluated on the merits 
after ensuring that the duty to assist pursuant to 
38 U.S.C.A. 5107(b) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

The evidence submitted since May 1973 consists of a letter 
from William D. Shepard, M.D., dated in August 1998.  Dr. 
Shepard stated in the letter:

It was found in the [s]ervice that [the 
veteran] had a calcific body in the 
joint, whether this represented 
osteochondritis dissecans or an 
osteochondral fracture.  Whether this 
actually occurred while the patient was 
on his active military service or not, I 
cannot determine.

This problem with a loose body in the 
knee indicates damage to the joint 
surface would herald development of 
osteoarthritic changes as time went by.

Based on this medical statement, in August 1998 the veteran 
filed a request to have his claim reopened on the basis of 
this evidence.  The veteran stated that he had a total knee 
replacement in May 1997.  He indicated his belief that the 
above opinion shows that his knee problem was found in 
service, and that it led to the development of osteoarthritic 
changes, in turn leading to his total knee replacement.  The 
question now before the Board is whether this private medical 
opinion constitutes new and material evidence.

The August 1998 private medical opinion is new because it was 
not a part of the record in May 1973.  However, this medical 
opinion is essentially duplicative of and repetitious of the 
evidence already of record, including November 1942 and May 
1943 radiology reports reflecting that a calcific body was 
present in the joint during service.  The August 1998 medical 
statement that a calcific body "was found" in the left 
knee, is not "new" evidence, in that that evidence was 
clearly before the RO at the time of each of the prior 
decisions.  The physician's comment that the calcific body 
might have represented osteochondritis dissecans or an 
osteochondral fracture is not new and material to reopen the 
claim, as the claim has not been previously denied on the 
basis of the diagnosis, but rather, was denied based on 
medical evidence as to whether the left knee disorder, 
however characterized, arose prior to or during service or 
was aggravated in service. 

The issue before the Board is whether the veteran has 
submitted new and material evidence that a calcific body 
"found" in the left knee in service was incurred or 
aggravated in service.  Evidence as to this issue would be 
"material," or probative, of the veteran's claim.  However, 
as to this material fact, the physician specifically stated 
that he could not answer that question, stating that he could 
not determine whether the osteochondritis dissecans or an 
osteochondral fracture "actually occurred while the patient 
was on his active military service." 

Moreover, the opinion that a calcific body, of undetermined 
onset, was present in service does not bear substantially on 
the question of whether the left knee disorder was incurred 
or aggravated during service.  The physician's opinion that 
the "problem with a loose body in the knee" "would herald" 
development of osteoarthritis changes is not material to the 
issue before the Board.  The issue on appeal concerns whether 
the loose body began in service, or was aggravated in 
service).  Thus, although the medical opinion as what the 
residuals or natural progression of a calcific body in the 
joint might be is "new," in that medical evidence as to the 
expected medical progression following such a finding was not 
specifically of record at the time of the last final 
decision, the expected progression based on that finding is 
not material to, or probative of, the issue on appeal, the 
claim that the calcific body, or other left knee disorder, 
was incurred or aggravated in service. 

It appears that the only "new" evidence of record that the 
left knee disorder which eventually led to total knee 
replacement was incurred or aggravated in service are the 
veteran's own additional statements.  However, because the 
veteran is a lay person with no medical training or 
expertise, his contentions by themselves do not constitute 
competent medical evidence of the existence of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992).  Moreover, the veteran's additional statements 
essentially reiterate statements already of record at the 
time of the prior decisions.

As the new evidence does not bear on whether the veteran's 
left knee disorder was incurred in or aggravated by active 
service, no new and material evidence has been submitted.  
Accordingly, the benefit sought on appeal must be denied.  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  See Graves v. 
Brown, 8 Vet.App. 522 (1996).


ORDER

Amendment or reversal of the August 1943 or October 1943 
rating decisions on the grounds of clear and unmistakable 
error is denied.

New and material evidence to reopen the claim having not been 
submitted, service connection for a left knee disorder is 
denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

